PER CURIAM:
Original proceeding. Petition for writ of mandate filed by Edward F. DuBois, an inmate of the Montana State Prison, appearing pro se. Petitioner seeks the writ to compel officers of the prison to furnish him with information as to the period of time remaining to be served before discharge.
The court is informed that such information has now been furnished petitioner. By reason thereof we shall not express any opinion on the merits of the petition nor the relief therein sought.
The writ is denied and the proceeding dismissed.